      Case 1:18-cv-09878-PGG-DCF Document 127 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MATTHEW HANNAN,
                                                            18cv09878 (PGG) (DF)
                                Plaintiff,
                                                            SCHEDULING ORDER
                -against-

 CITY OF NEW YORK,

                                Defendant.

DEBRA FREEMAN, United States Magistrate Judge:

       The Court having held a telephone conference on March 18, 2021, with pro se plaintiff

Matthew Hannan (“Plaintiff”) and counsel for the remaining defendant in this case, the City of

New York (the “City”), it is hereby ORDERED, as stated at the conference, that any discovery

relating to Plaintiff’s claims against the City shall be stayed pending resolution of the City’s

motion to dismiss the First Amended Complaint.

Dated: New York, New York
       March 23, 2021
                                                      SO ORDERED


                                                      ________________________________
                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge
Copies to:

All parties (via ECF)
